OPINION
                                              No. 04-10-00714-CV

                        IN RE Andrew CAMERON, Sylvia Maria CAMERON,
                                    and Vanessa CAMERON

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 20, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 5, 2010, relator filed a petition for writ of mandamus, requesting that this

court order the Honorable Gloria Saldaña to set aside the order granting the motion for new trial.

The court has considered relator’s petition for writ of mandamus and is of the opinion that relator

is not entitled to relief sought against the Honorable Gloria Saldaña. Accordingly, the petition

for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                         PER CURIAM



           1
           This proceeding arises out of Cause No. 2010-CI-01356, styled In the Interest of S.A.J., III, pending in the
224th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding. However, the order
granting the new trial was signed by the Honorable Renée F. McElhaney, presiding judge of the 73rd Judicial
District Court, Bexar County, Texas.